IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00132-CR

THE STATE OF TEXAS,
                                                            Appellant
v.

BAILLIE ADRIAN MCKENZIE,
                                                            Appellee



                       From the County Court at Law No. 2
                              Brazos County, Texas
                       Trial Court No. 13-05340-CRM-CCL2


                           MEMORANDUM OPINION


       The State of Texas filed a notice of appeal from the trial court’s order granting

Appellee Baillie Adrian McKenzie’s “Motion to Suppress Fruits of Illegal Detention.” The

State has now filed a motion to dismiss its appeal. We grant the State’s motion to dismiss

the appeal. See TEX. R. APP. P. 42.2(a).




                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 18, 2015
Do not publish
[CR25]




State v. McKenzie                           Page 2